Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 09/07/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1 and 11 are independent claims.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1, 7-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Aramoto et al. (US 2022/0015174 A1), hereinafter Aramoto, in view of Kundan Tiwari et al. (US 2021/0281993 A1), hereinafter Tiwari.
For claim 1, Aramoto teaches a method, comprising: 
 	establishing a protocol data unit (PDU) session with a 5G system (5GS) by a user equipment (UE) (Aramoto, Fig. 1, 9 and paragraph 301 teach the UE_A10 establishes a PDU session with the DN_A5 that provides a PDU connection service via the core network_B190.); 
receiving a PDU session release command message from the 5GS by the UE (Aramoto, Fig. 1, 9 and paragraph 426 teach the network-initiated session management complete message for responding with respect to the PDU SESSION MODIFICATION COMMAND message of the present embodiment may be a PDU SESSION MODIFICATION COMPLETE message, and the network-initiated session management complete message for responding with respect to the PDU SESSION ; and 
 	transmitting a PDU session release complete message to the 5GS by the UE in response to the PDU session release command message (Aramoto, Fig. 1, 9 and paragraph 426 teach the network-initiated session management complete message for responding with respect to the PDU SESSION MODIFICATION COMMAND message of the present embodiment may be a PDU SESSION MODIFICATION COMPLETE message, and the network-initiated session management complete message for responding with respect to the PDU SESSION RELEASE COMMAND message of the present embodiment may be a PDU SESSION RELEASE COMPLETE message. In addition, when the network-initiated session management request message is a PDU session modification command and/or a PDU session release message, the UE_A10 and the core network_B190 may further perform detailed processes described below in addition to the processes described above. See also paragraph 12.)
	Tiwari further teaches the PDU session release command message to release the first access network (Tiwari, Fig. 8 and paragraph 174 teach The AMF may initiate the Network-initiated PDU session release procedure to the PDU Session(s) that are over the first access network to release them. Or the network i.e. 5GS handles two emergency services one over the first access network and the other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto with the PDU session release command message to release the first access network taught in Tiwari to have that receiving a PDU session release command message from the 5GS by the UE, wherein the PDU session release command message comprises an access type indicating a first radio access technology (RAT) access; and transmitting a PDU session release complete message to the 5GS by the UE in response to the PDU session release command message comprising the access type in order to have different service [Tiwari: background].
For claim 7, Aramoto and Tiwari further teach the method of Claim 1, wherein the first RAT access is one of a 3rd generation partner project (3GPP) access and a non-3GPP access (Aramoto, Fig. 1 and paragraph 32 teach the UE_A10 may be an apparatus capable of connecting to a network service via a 3GPP access (also referred to as a 3GPP access network) and/or a non-3GPP access (also referred to as a non-3GPP access network).).
For claim 8, instant claim is proviso upon limitation a 5G session management (5GSM) status message not required by the claim 1; therefore, the limitation of instant claims do not come into force.
For claim 9, Aramoto and Tiwari further teach the method of Claim 1, further comprising: keeping the PDU session as it is by the UE (Aramoto, Fig. 1, 9 and paragraph 426 teach the network-initiated session management complete message for 
For claim 10, Aramoto and Tiwari further teach the method of Claim 1, wherein the PDU session is not a multi-access (MA) PDU session, and the method further comprising: releasing the PDU session by the UE (Aramoto, Fig. 1, 9 and paragraph 426 teach the network-initiated session management complete message for responding with respect to the PDU SESSION MODIFICATION COMMAND message of the present embodiment may be a PDU SESSION MODIFICATION COMPLETE message, and the network-initiated session management complete message for responding with respect to the PDU SESSION RELEASE COMMAND message of the present embodiment may be a PDU SESSION RELEASE COMPLETE message. In addition, when the network-initiated session management request message is a PDU session 
For claim 11, Aramoto teaches a User Equipment (UE) (Aramoto, Fig. 5), comprising: 
a Protocol data unit (PDU) session handling circuit (Aramoto, Fig. 5 item 500) that establishes a PDU session with a 5G system (5GS) (Aramoto, Fig. 1, 9 and paragraph 301 teach the UE_A10 establishes a PDU session with the DN_A5 that provides a PDU connection service via the core network_B190.); 
a receiver (Aramoto, Fig. 5 item 520) that receives a PDU session release command message from the 5GS (Aramoto, Fig. 1, 9 and paragraph 426 teach the network-initiated session management complete message for responding with respect to the PDU SESSION MODIFICATION COMMAND message of the present embodiment may be a PDU SESSION MODIFICATION COMPLETE message, and the network-initiated session management complete message for responding with respect to the PDU SESSION RELEASE COMMAND message of the present embodiment may be a PDU SESSION RELEASE COMPLETE message. In addition, when the network-initiated session management request message is a PDU session modification command and/or a PDU session release message, the UE_A10 and the core network_B190 may further perform detailed processes described below in addition to the processes described above.); and 
 	a transmitter (Aramoto, Fig. 5 item 520) that transmits a PDU session release complete message in response to the PDU session release command message 
	Tiwari further teaches the PDU session release command message to release the first access network (Tiwari, Fig. 8 and paragraph 174 teach The AMF may initiate the Network-initiated PDU session release procedure to the PDU Session(s) that are over the first access network to release them. Or the network i.e. 5GS handles two emergency services one over the first access network and the other one over the second access network at the same time. See also paragraph 144 for different type of access networks.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto with the PDU session release command message to release the first access network taught in Tiwari to have that receiving a PDU session release command message from the 5GS by the UE, wherein the PDU session release command message comprises an 
For claim 17, Aramoto and Tiwari further teach the UE of Claim 11, wherein the first RAT access is one of a 3rd generation partner project (3GPP) access and a non-3GPP access (Aramoto, Fig. 1 and paragraph 32 teach the UE_A10 may be an apparatus capable of connecting to a network service via a 3GPP access (also referred to as a 3GPP access network) and/or a non-3GPP access (also referred to as a non-3GPP access network).).
For claim 18, instant claim is proviso upon limitation a 5G session management (5GSM) status message not required by the claim 11; therefore, the limitation of instant claims do not come into force.
For claim 19, Aramoto and Tiwari further teach the UE of Claim 11, wherein the UE keeps the PDU session as it is (Aramoto, Fig. 1, 9 and paragraph 426 teach the network-initiated session management complete message for responding with respect to the PDU SESSION MODIFICATION COMMAND message of the present embodiment may be a PDU SESSION MODIFICATION COMPLETE message, and the network-initiated session management complete message for responding with respect to the PDU SESSION RELEASE COMMAND message of the present embodiment may be a PDU SESSION RELEASE COMPLETE message. In addition, when the network-initiated session management request message is a PDU session modification command and/or a PDU session release message, the UE_A10 and the core 
For claim 20, Aramoto and Tiwari further teach the UE of Claim 11, wherein the PDU session is not a multi-access (MA) PDU session, and the UE releases the PDU session (Aramoto, Fig. 1, 9 and paragraph 426 teach the network-initiated session management complete message for responding with respect to the PDU SESSION MODIFICATION COMMAND message of the present embodiment may be a PDU SESSION MODIFICATION COMPLETE message, and the network-initiated session management complete message for responding with respect to the PDU SESSION RELEASE COMMAND message of the present embodiment may be a PDU SESSION RELEASE COMPLETE message. In addition, when the network-initiated session management request message is a PDU session modification command and/or a PDU session release message, the UE_A10 and the core network_B190 may further perform detailed processes described below in addition to the processes described above. See also paragraph 12.)

9. 	Claims 2-3, 5, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Aramoto et al. (US 2022/0015174 A1), hereinafter Aramoto, in view of Kundan Tiwari et al. (US 2021/0281993 A1), hereinafter Tiwari, and Jayshree Bharatia et al. (US 2020/0221527 A1), hereinafter Bharatia.
For claim 2, Aramoto and Tiwari teach all the limitations of parent claim 1. Aramoto and Tiwari further teach the PDU session is a multi-access (MA) PDU session (Aramoto, Fig. 11 and paragraph 153 teach when the multiple PDU sessions and/or the UPFs used by the PDU sessions are valid, the UE_A10 may correlate application and/or flow communications to newly established PDU sessions immediately, or may implement it based on the completion of the communications. See also Tiwari paragraph 5.). Aramoto and Tiwari do not explicitly teach the MA PDU session having user plane resources established on only the first RAT access indicated in the access type.
	However, Bharatia explicitly teaches the MA PDU session having user plane resources established on only the first RAT access (Bharatia, Fig. 16 and paragraph 122 teach The AMF 155, 255 may determine the PDU session(s) to be activated. The AMF 155, 255 may send a context request 1020 (e.g., Nsmf_PDUSession_UpdateSMContext request) to the SMF 160, 260 associated with the PDU session(s). The cause may indicate the establishment of user plane resources for the PDU session(s).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto and Tiwari with the MA PDU session having user plane resources established on only the first RAT access indicated in the access type taught in Bharatia to have that determining the MA PDU session as released in response to the MA PDU session having user plane resources established on only the first RAT access indicated in the access type thereby the core network may improve user experience [Bharatia: paragraph 181].
For claim 3, Aramoto, Tiwari and Bharatia further the method of Claim 2, wherein the determining of the MA PDU session as released comprises: releasing the MA PDU session (Bharatia, Fig. 22 and paragraph 249 teach in step 2216, the wireless device may release resources associated with the non-3GPP access network, for example, based on traffic switching being performed after MAPDU session.)
For claim 5, Aramoto and Tiwari teach all the limitations of parent claim 1. Aramoto and Tiwari further teach the PDU session is a multi-access (MA) PDU session (Aramoto, Fig. 11 and paragraph 153 teach when the multiple PDU sessions and/or the UPFs used by the PDU sessions are valid, the UE_A10 may correlate application and/or flow communications to newly established PDU sessions immediately, or may implement it based on the completion of the communications. See also Tiwari paragraph 5.). Aramoto and Tiwari do not explicitly teach the MA PDU session having user plane resources established on only the first RAT access indicated in the access type.
	However, Bharatia explicitly teaches the MA PDU session having user plane resources established on only a second RAT access different from the first RAT access indicated in the access type or on both the first RAT access and the second RAT access (Bharatia, Fig. 16 and paragraph 122 teach The AMF 155, 255 may determine the PDU session(s) to be activated. The AMF 155, 255 may send a context request 1020 (e.g., Nsmf_PDUSession_UpdateSMContext request) to the SMF 160, 260 associated with the PDU session(s). The cause may indicate the establishment of user plane resources for the PDU session(s).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto and Tiwari 
For claim 12, Aramoto and Tiwari teach all the limitations of parent claim 11. Aramoto and Tiwari further teach the PDU session is a multi-access (MA) PDU session (Aramoto, Fig. 11 and paragraph 153 teach when the multiple PDU sessions and/or the UPFs used by the PDU sessions are valid, the UE_A10 may correlate application and/or flow communications to newly established PDU sessions immediately, or may implement it based on the completion of the communications. See also Tiwari paragraph 5.). Aramoto and Tiwari do not explicitly teach the MA PDU session having user plane resources established on only the first RAT access indicated in the access type.
	However, Bharatia explicitly teaches the MA PDU session having user plane resources established on only the first RAT access (Bharatia, Fig. 16 and paragraph 122 teach The AMF 155, 255 may determine the PDU session(s) to be activated. The AMF 155, 255 may send a context request 1020 (e.g., Nsmf_PDUSession_UpdateSMContext request) to the SMF 160, 260 associated with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto and Tiwari with the MA PDU session having user plane resources established on only the first RAT access indicated in the access type taught in Bharatia to have that determining the MA PDU session as released in response to the MA PDU session having user plane resources established on only the first RAT access indicated in the access type thereby the core network may improve user experience [Bharatia: paragraph 181].
For claim 13, Aramoto, Tiwari and Bharatia further the UE of Claim 12, wherein, in determining the MA PDU session as released, the UE releases the MA PDU session (Bharatia, Fig. 22 and paragraph 249 teach in step 2216, the wireless device may release resources associated with the non-3GPP access network, for example, based on traffic switching being performed after MAPDU session.)
For claim 15, Aramoto and Tiwari teach all the limitations of parent claim 11. Aramoto and Tiwari further teach the PDU session is a multi-access (MA) PDU session (Aramoto, Fig. 11 and paragraph 153 teach when the multiple PDU sessions and/or the UPFs used by the PDU sessions are valid, the UE_A10 may correlate application and/or flow communications to newly established PDU sessions immediately, or may implement it based on the completion of the communications. See also Tiwari paragraph 5.). Aramoto and Tiwari do not explicitly teach the MA PDU session having user plane resources established on only the first RAT access indicated in the access type.
the MA PDU session having user plane resources established on only a second RAT access different from the first RAT access indicated in the access type or on both the first RAT access and the second RAT access (Bharatia, Fig. 16 and paragraph 122 teach The AMF 155, 255 may determine the PDU session(s) to be activated. The AMF 155, 255 may send a context request 1020 (e.g., Nsmf_PDUSession_UpdateSMContext request) to the SMF 160, 260 associated with the PDU session(s). The cause may indicate the establishment of user plane resources for the PDU session(s).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto and Tiwari with the MA PDU session having user plane resources established on only a second RAT access different from the first RAT access indicated in the access type or on both the first RAT access and the second RAT access taught in Bharatia to have that determining user plane resources of the MA PDU session on the first RAT access indicated in the access type as released in response to the MA PDU session having user plane resources established on only a second RAT access different from the first RAT access indicated in the access type or on both the first RAT access and the second RAT access thereby the core network may improve user experience [Bharatia: paragraph 181].

10. 	Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi Aramoto et al. (US 2022/0015174 A1), hereinafter Aramoto, in view of Kundan Tiwari et al. (US 2021/0281993 A1), hereinafter Tiwari, Jayshree Bharatia et al. .
For claim 4, Aramoto, Tiwari and Bharatia teach all the limitations of parent claim 3. Aramoto, Tiwari and Bharatia do not explicitly teach PDU SESSION INACTIVE state.
	However, Bharatia explicitly teaches entering PDU SESSION INACTIVE state by the UE (Bharatia, Fig. 8 and paragraph 158 teach entering the PDU session inactive state by receiving PDU session release command.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto, Tiwari and Bharatia with entering PDU SESSION INACTIVE state by the UE taught in Youn thereby allowing the UE to be provided with a low-latency service quickly and efficiently [Youn: paragraph 559].
For claim 6, Aramoto, Tiwari and Bharatia teach all the limitations of parent claim 5. Aramoto, Tiwari and Bharatia do not explicitly teach PDU SESSION ACTIVE state.
	However, Bharatia explicitly teaches staying in PDU SESSION ACTIVE state by the UE (Bharatia, Fig. 8 and paragraph 158 teach staying in PDU SESSION ACTIVE state by the UE by receiving PDU session establishment request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto, Tiwari and Bharatia with staying in PDU SESSION ACTIVE state by the UE taught in Youn thereby allowing the UE to be provided with a low-latency service quickly and efficiently [Youn: paragraph 559].
For claim 14, Aramoto, Tiwari and Bharatia teach all the limitations of parent claim 13. Aramoto, Tiwari and Bharatia do not explicitly teach PDU SESSION INACTIVE state.
	However, Bharatia explicitly teaches entering PDU SESSION INACTIVE state by the UE (Bharatia, Fig. 8 and paragraph 158 teach entering the PDU session inactive state by receiving PDU session release command.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto, Tiwari and Bharatia with entering PDU SESSION INACTIVE state by the UE taught in Youn thereby allowing the UE to be provided with a low-latency service quickly and efficiently [Youn: paragraph 559].
For claim 16, Aramoto, Tiwari and Bharatia teach all the limitations of parent claim 15. Aramoto, Tiwari and Bharatia do not explicitly teach PDU SESSION ACTIVE state.
	However, Bharatia explicitly teaches staying in PDU SESSION ACTIVE state by the UE (Bharatia, Fig. 8 and paragraph 158 teach staying in PDU SESSION ACTIVE state by the UE by receiving PDU session establishment request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Aramoto, Tiwari and Bharatia with staying in PDU SESSION ACTIVE state by the UE taught in Youn thereby allowing the UE to be provided with a low-latency service quickly and efficiently [Youn: paragraph 559].

Conclusion

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.